DETAILED ACTION

The following NON-FINAL Office action is in response to Request for Continued 
Examination (RCE) filed on December 14, 2021 for application 15987464.
	
Acknowledgements

Claims 1-21 are pending.
Claims 1-21 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Response to Arguments

In view of Applicant’s amendments to the claims and in view of the arguments, the rejection under 35 USC § 101 has been withdrawn.
In response to the Applicant’s arguments under 35 USC § 103, Applicant argues that none of the cited references disclose validating a conversation with validation input from multiple users, wherein the validation input comprises a user selection indicating that the first conversation is legitimate. Examiner respectfully disagrees as Column 5 lines 3-16 in Frank discloses that the curator or reviewer consumes the content in the moderator authorized viewer application, the reviewer may exit the content and assign a score then the authorized viewer sends the data signed including ‘ModeratorApprovedViewerPublicKey', a 'CuratorPublicKey', and a 'ContentContractAddress' to signify validating a conversation.
Applicant further argues that the rejection seems to contend that Frank's "voting" is the same thing as the claimed "conversation." Examiner disagrees as Ghoshal was used to disclose in Col.28 lines 4-18 the reviews based on most recent posts and latest comments or updates from a user can also be shown in a text-box below the review that pertains to it, such as  (e.g., reply to a comment), (e.g., most recent comment), or  (e.g., general comment from a prior time), as applicable. The user is able to comment or post on a review in the form of text or rating. The conversations are the comments or updates from a user.
Applicant’s arguments are moot under new grounds of rejection.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “…the hash indicative of a number of tokens to be allocated to the first user for submitting the first conversation” However, this is not supported by Applicant’s originally filed Specification as the Specification only discloses that the hash computing component determines a number of tokens to be allocated to the user based on the quality of the conversation (See PGPUB ¶0046, ¶0054). Hence, the relation between the hash and allocating tokens or how the hash determines the number of tokens isn’t sufficiently described.
Claims 2-21 are also rejection as they depend from Claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 17, 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank et al. (US 10,783,539 B2) in view of Ghoshal et al. (US 10,007,936 B1) in view of MEGILL et al. (US 2015/0089399 A1) in further view of Moshir et al. (US 11,089,478 B2)
Regarding Claim 1, Frank discloses a method, comprising: 
generating, at a computer system, [a genesis block] in a blockchain that is indicative of a request for [conversation], the request for conversation received from a content provider for a content (Col. 3 lines 8-13, Col. 3 lines 36-39, Col. 6 lines 54-64)
validating, at the computer system, the first conversation based on validation input to generate a validated first conversation (Col. 4 lines 43-61, Col. 5 lines 3-16)
in response to the validating, encrypting and storing, by the computer system, the validated first conversation as a second block in the blockchain to be accessible by the content provider; and (Col. 6 lines 54-64)
allocating, by the computer system, the number of tokens to the first user (Col. 5 lines 34-59)
Frank does not disclose receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation.
Ghoshal however discloses:
receiving, at the computer system, a first conversation on the content from a first user (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14)
publishing the first conversation to a set of users associated with the first user (Col. 15 lines 15-26)
… the [hash] indicative of a number of tokens to be allocated to the first user for submitting the first conversation of a number of tokens to be allocated to the first user for submitting the first conversation (Col. 11 lines 36-39, Col. 30 lines 10-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

The combination of Frank and Ghoshal does not disclose: displaying the request for conversation to a first user, determining, at the computer system, one or more conversational parameters present in the first conversation using at least one of natural language processing (NPL), semantic analysis, parsing, or parts-of-speech tagging and receiving a validation input from multiple users wherein the validation input comprises a user selection indicating that the first conversation is legitimate.
MEGILL however discloses: 
- displaying the request for conversation to a first user (¶0008, ¶0081)
- determining, at the computer system, one or more conversational parameters present in the first conversation using at least one of natural language processing (NPL), semantic analysis, parsing, or parts-of-speech tagging (¶0088, ¶0099, ¶0113, ¶0162, ¶0379).
- receiving a validation input from multiple users wherein the validation input comprises a user selection indicating that the first conversation is legitimate (¶0088, ¶0095-¶0099
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank and Ghoshal to include [a genesis block] and determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, the hash indicative, as disclosed in MEGILL, in order to provide a platform for indicating group consensus or disagreement, segmenting participants into groups reflecting common opinions or values to show a pattern among participants’ inputs (see MEGILL ¶0082).

	The combination of Frank, Ghoshal and MEGILL does not disclose determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation.
Moshir however discloses determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation (Col. 6 lines 33-34, Col. 8 lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and MEGILL to include determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, as disclosed in Moshir, in order to provide a an enhanced blockchain for verifying the accuracy of records created for tracking digital communications (see Moshir Col. 1 lines 29-31).

Regarding Claim 2, Frank discloses receiving, at the computer system, a request from the content provider to access the first conversation, and sending, using the computer system, the validated first conversation stored as the second block to the content provider (Col. 2 lines 65-67).

Regarding Claim 3, Frank discloses permitting, at the computer system, the content provider to access validated conversations of the users stored in the blockchain, and restricting, at the computer system, the content provider from accessing conversations of the users that are not validated conversations (Col. 3 lines 14-18 and 36-55)

Regarding Claim 4, Frank discloses wherein generating the genesis block includes: setting a list of conversational parameters to be used in determining the hash, and setting a priority of one or more conversational parameters in the list (Col. 6 lines 64- Col. 7 line 16).

Regarding Claim 5, Frank wherein the conversational parameters in the list of conversational parameters are descriptive of multiple aspects of the content (Col. 6 lines 64- Col. 7 line 16).

Regarding Claim 6, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Moshir discloses wherein generating the genesis block includes: receiving, from the content provider, a starter conversation that is descriptive of a specified aspect of the content, and storing the starter conversation in the genesis block (Col. 6 lines 33-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and MEGILL to include wherein generating the genesis block includes: receiving, from the content provider, a starter conversation that is descriptive of a specified aspect of the content, and storing the starter conversation in the genesis block, as disclosed in Moshir, in order to provide a an enhanced blockchain for verifying the accuracy of records created for tracking digital communications (see Moshir Col. 1 lines 29-31).

Regarding Claim 7, Frank discloses presenting the starter conversation to the first user at a computing device associated with the first user (Col. 3 lines 36-55).

Regarding Claim 8, Frank discloses wherein generating the genesis block includes: setting a maximum number of tokens to be allocated to any of the users per a block of the blockchain, wherein the block stores a specified validated conversation (Col. 6 lines 32-52).

Regarding Claim 9, Frank discloses wherein receiving the first conversation includes: receiving the first conversation as a response to a starter conversation posted by the content provider (Col. 1 lines 52-60).

Regarding Claim 10, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein determining the hash includes: 3 149246881.1Attorney Docket No.: 120299-8005.US00 determining the number of tokens to be allocated to the first user based on any of a number of conversational parameters present in the first conversation or a priority associated with each conversational parameter (Col. 11 lines 36-39, Col. 30 lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include determining the hash includes:   determining the number of tokens to be allocated to the first user based on any of a number of conversational parameters present in the first conversation or a priority associated with each conversational parameter, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 11, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein determining the hash includes: publishing the first conversation to a set of users associated with the first conversation (Col. 15 lines 15-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein determining the hash includes: publishing the first conversation to a set of users associated with the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 12, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein validating the first conversation includes: receiving, from the multiple users, the validation input that validates the first conversation, the validation input being any of a comment, a like, a tag, a dub, an audio review, a video review, a recommend, a validate, or a share of the first conversation (Col. 15 lines 15-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein validating the first conversation includes: receiving, from the multiple users, the validation input that validates the first conversation, the validation input being any of a comment, a like, a tag, a dub, an audio review, a video review, a recommend, a validate, or a share of the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).
Regarding Claim 13, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal discloses wherein validating the first conversation includes: determining validation points for the first conversation based on the validation input, confirming that the validation points exceed a specified threshold, and generating the second block in the blockchain to store the first conversation as the validated conversation (Col. 3 line 54-Col. 4 line 9, Col. 20 lines 1-18)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein validating the first conversation includes: determining validation points for the first conversation based on the validation input, confirming that the validation points exceed a specified threshold, and generating the second block in the blockchain to store the first conversation as the validated conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 14, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein confirming the validation points exceed the specified threshold includes: confirming that the first conversation is validated by a specified number of users within a specified period (Col. 22 lines 45-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein confirming the validation points exceed the specified threshold includes: confirming that the first conversation is validated by a specified number of users within a specified period, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 17, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share (Col. 15 lines 15-Col. 16 line 25)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 20, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however discloses wherein the first conversation includes any of an audio recording, a video recording, textual data, or any other multimedia data that is descriptive of any aspect of the first content (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein the first conversation includes any of an audio recording, a video recording, textual data, or any other multimedia data that is descriptive of any aspect of the first content, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Regarding Claim 21, the combination Frank, Ghoshal, MEGILL and Moshir disclose invention as above.
Ghoshal however disclose wherein allocating the number of tokens to first user includes: permitting the first user to exchange a portion or all of the number of tokens for any of a product, service, or fiat currency (Col. 11 lines 36-39, Col. 30 lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include wherein allocating the number of tokens to first user includes: permitting the first user to exchange a portion or all of the number of tokens for any of a product, service, or fiat currency, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank, Ghoshal, MEGILL and Moshir and in further view of O’Brien et al. (US 2018 / 0349968 A1).
Regarding Claim 15, the combination of Frank, Ghoshal, MEGILL and Moshir does not disclose wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share.
O’Brien however discloses wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal, MEGILL and Moshir to include wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share, as disclosed in O’Brien, in order to provide a system for authenticated customer retail product review management (see O’Brien ¶0015).
Regarding Claim 16, O’Brien discloses wherein encrypting the first conversation includes: permitting access to the validated conversation using a decryption key based on which the encrypting is performed (¶0031).

Claims 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank, Ghoshal, MEGILL and Moshir in further view of Schneck, III et al. (US 2012/0221479 A1).
Regarding Claim 18, the combination of Frank, Ghoshal, MEGILL and Moshir does not disclose wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block.
Schneck, III however discloses wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block (abstract, ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal, MEGILL and Moshir to include wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block, as disclosed in Schneck, III, in order to provide a system and method authenticating and publishing reviews of service providers (see Schneck, III abstract).
Regarding Claim 19, Schneck, III discloses wherein storing the first conversation includes: in response to receiving the disapproval, storing the first conversation without validating the first conversation in the second block (¶0007).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685